Citation Nr: 0727867	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of a right knee disability, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to March 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, MO.  

A Video Conference hearing was held in July 2007.  A 
transcript of the hearing has been associated with the claim 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act  
requires that VA assist in obtaining relevant records when 
such records have been identified.  See 38 U.S.C.A. §  5103A.  
When the record contains sufficient evidence to identify and 
locate the necessary evidence, the VA is required to assist 
the claimant by requesting the evidence directly from the 
source.  38 C.F.R. § 3.159(c)(1).

At the Video Conference hearing the veteran stated he has 
been treated at the VA Hospital in Fresno, CA since January 
2007 for his right knee disability.  In July 2007, the 
veteran submitted a request for the records from the VA 
Hospital in Fresno, CA from January 2007 through the present 
to be obtained.  The record does not contain these treatment 
records.  These medical records should be obtained in 
accordance with the directives of the VCAA.

Accordingly, the case is REMANDED for the following action:

The AOJ should request all relevant 
outpatient treatment medical records 
from the VA Hospital in Fresno, CA from 
January 2007 through the present.  


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



